 



Exhibit 10.16
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT is made and entered into as of the 30th day of
November, 2007, by and between Bois d’Arc Energy, Inc. a Nevada corporation
(“BDE”), and Wayne L. Laufer (“Laufer”).
WHEREAS, Laufer has retired from his employment as the Chief Executive Officer
of BDE, effective November 30, 2007; and
WHEREAS, Laufer is willing to provide consulting services to BDE;
NOW, THEREFORE, it is agreed as follows:

1.   Services. Laufer agrees to perform consulting services for a term
commencing on the date of this Agreement and ending on November 30, 2008 (the
“Term”), on an as-needed basis, with a minimum commitment of ten (10) hours of
services per month (the “Services”) and as the Chief Executive Officer of the
Company may reasonably request.   2.   Consulting Fees and Expenses. BDE shall
pay Laufer a consulting fee of Fifty Thousand Dollars ($50,000.00) per month,
payable in monthly installments during the Term of this Agreement, commencing
December 1, 2007. The fee due hereunder shall include all expenses of Laufer
other than his direct travel expenses which shall be reimbursed to the extent
provided in BDE’s travel reimbursement policies.       Laufer authorizes BDE to
withhold from each installment of his consulting fee his share of the monthly
premium for continuing coverage under the BDE group medical plan, in accordance
with Paragraph 12(a)(2) of his Employment Agreement with BDE dated as of
July 16, 2004 (the “Employment Agreement”). Laufer authorizes BDE to withhold
the premium for the remaining period of coverage (six months) from the final
installment of his consulting fee for the period ending November 30, 2008.   3.
  Release of Claims under Employment Agreement. In exchange for this Agreement,
Laufer fully and forever releases BDE from any claims for severance pay as set
forth in Paragraph 12(a)(2) of his Employment Agreement.   4.   Termination.
Laufer may terminate this Agreement upon thirty (30) days’ advance written
notice to BDE. The Company may terminate Laufer for Cause. In the event of such
termination, Laufer shall be entitled to payment only for the Services performed
through the date of termination. Upon termination, Laufer shall immediately
deliver to BDE Laufer’s work in progress as well as any other materials provided
to or created by Laufer under this Agreement.       “Cause” shall mean:

  a.   Should Laufer engage in any activity that would in the opinion of BDE
constitute a material conflict of interest with BDE’s oil and gas activities in
the Gulf of Mexico; or     b.   Should Laufer willfully and continually fail to
substantially perform its Services, be grossly negligent in the performance of
its Services hereunder, or engage in conduct materially injurious to BDE.

5.   Proprietary Rights. For purposes of this Section 5, “Work Product” shall
mean any and all ownership, moral and/or intellectual property rights, including
all trade secrets, U.S. and international copyrights, trademarks and service
marks, patentable inventions, discoveries and other ownership and intellectual
property rights in or arising in connection with any ideas, drawings, plans,
calculations, technical specifications, works of authorship, inventions,
information, marks, photographs, concepts, programming, designs, documentation,
technology, or other work product or materials that are created by Laufer in
connection with Laufer’s work on behalf of BDE. In addition, all rights in any
preexisting programming, design, documentation, technology, or other Work
Product created or provided to BDE during Laufer’s work with BDE shall
automatically become part of the Work Product hereunder, whether or not it
arises specifically out of Laufer’s “Work.” For purposes of this Agreement,
“Work” shall mean (1) any direct assignments and required performance by or for
BDE, and (2) any other productive output that relates to the business of BDE and
is produced during the course of Laufer’s engagement by BDE. For this purpose,
Work may be considered present even after normal working hours, away from BDE’s
premises, on an unsupervised basis, alone or with others. Unless otherwise
provided in a subsequent writing signed by the President of BDE, this Agreement
shall apply to all Work Product created in connection with all Work conducted
before or after the date of this Agreement.       BDE shall own all rights in
and to the Work Product. To this end, all Work Product is, was and shall
hereafter be, a work made for hire for, and owned by, BDE within the meaning of
Title 17, Section 101 of the United States Code, as amended. If any of the Work
Product may not, by operation of law or agreement, be considered Work made by
Laufer for hire for BDE (or if ownership of all rights therein do not otherwise
vest exclusively in BDE immediately), Laufer hereby irrevocably assigns, conveys
and otherwise transfers to

1



--------------------------------------------------------------------------------



 



    BDE, and its respective successors, licensees, and assigns, all right, title
and interest worldwide in and to such portion of the Work Product and all
proprietary rights therein, including, without limitation, all copyrights,
trademarks, design patents, trade secret rights, moral rights, and all contract
and licensing rights, and all claims and causes of action with respect to any of
the foregoing, whether now known or hereafter to become known. In accordance
with this assignment, BDE shall hold all ownership of all rights, without
limitation, in and to all of the Work Product for its own use and for its legal
representatives, assigns, and successors, and this assignment shall be binding
on and extended to the heirs, assigns, representatives and successors of Laufer.
In the event Laufer has any right or interest in the Work Product which cannot
be assigned, Laufer agrees to waive enforcement worldwide of any and all such
rights or interests against BDE and its respective successors, licensees and
assigns, and Laufer hereby exclusively and irrevocably licenses any and all such
rights and interests, worldwide, to BDE in perpetuity and royalty-free, along
with the unfettered right to sublicense. All such rights are fully assignable by
BDE. Laufer hereby agrees that all Work Product is created or developed for the
sole use of BDE, and that Laufer has no right to utilize in any manner
whatsoever or market in any manner whatsoever any such Work Product. Laufer
hereby irrevocably relinquishes for the benefit of BDE and its assigns any moral
rights in the Work Product recognized by applicable law. BDE shall have the
right to obtain and hold, in whatever name or capacity it selects, copyrights,
registrations, and any other protection available in the Work Product.

Laufer agrees to perform upon BDE’s request, during or after Laufer’s Work or
engagement, such further acts as may be necessary or desirable to transfer,
perfect, and defend BDE’s ownership of the Work Product, including by
(1) executing, acknowledging, and delivering any requested affidavits and
documents of assignment and conveyance, (2) obtaining and/or aiding in the
enforcement of copyrights, trade secrets, and (if applicable) patents with
respect to the Work Product in any countries, and (3) providing testimony in
connection with any proceeding affecting BDE’s rights in any Work Product.
Laufer warrants that Laufer’s Work for BDE does not and will not in any way
conflict with any remaining obligations Laufer may have with any prior employer
or contractor. Laufer also agrees to develop all Work Product in a manner that
avoids even the appearance of infringement of any third party’s intellectual
property rights.
Laufer on behalf of himself and his affiliates, agents, transferees and assigns,
does hereby fully release and discharge BDE, its agents, attorneys, officers,
directors, predecessors, successors, affiliates, subsidiaries, trustees,
transferees and assigns, of and from any claims or causes of action, known or
unknown, choate or inchoate, whether arising in whole or in part prior to or
after the date of this Agreement, which Laufer has, may have, or may have ever
had relating to the Work Product, including any claims or causes of action for
copyright, patent, trademark, trade dress, service mark or other intellectual
property infringement.

6.   Professional Standards. Laufer hereby agrees that he shall perform the
Services in accordance with the standard of care and diligence normally
practiced by consultants performing similar services.   7.   Protection of
Confidentiality. Laufer acknowledges that BDE’s business depends on the
preservation of its trade secrets and other confidential information (the
“Confidential Information”). Laufer agrees to at all times protect and preserve
as confidential BDE’s Confidential Information. Laufer will not at any time
during his engagement by BDE or any time thereafter, without BDE’s prior written
authorization, disclose BDE’s Confidential Information to any third party.
Laufer shall not at any time use or allow others to use any of the Confidential
Information for any purpose other than for the sole benefit of BDE or as
otherwise directed by BDE. Laufer shall return BDE’s Confidential Information
upon the termination of this Agreement or immediately upon an earlier request by
BDE. Laufer shall be bound by the obligations set forth in this Section both
during and indefinitely after the term of this Agreement. BDE shall be entitled
to obtain injunctive relief, in addition to any other remedies, to remedy any
violation of this Section.   8.   Independent Contractor and Authority. Laufer
is an independent contractor engaged in the operation of his own business and is
not an employee of BDE. This Agreement shall not create the relationship of
employer and employee, a partnership or a joint venture between the parties. BDE
shall not control or direct the details and means by which Laufer performs his
services. Laufer shall determine the time or times during which he will perform
its work, and the location where his work will be performed. Laufer acknowledges
and agrees that BDE shall not take any action or provide Laufer with any
benefits or commitments inconsistent with Laufer’s independent contractor
status. In particular, BDE shall not: (i) withhold FICA (Social Security) from
Laufer’s payments; (ii) make state or federal unemployment insurance
contributions on behalf of Laufer; (iii) withhold state and federal income tax
from payment to Laufer; (iv) make disability insurance contributions on behalf
of Laufer; (v) obtain workers’ compensation insurance on behalf of Laufer; or
(vi) provide health, welfare or retirement benefits to Laufer (except to the
extent he has elected continuation coverage pursuant to COBRA for himself and
his eligible dependents under BDE’s group medical plan) or his employees,
partners or workers. Laufer acknowledges and agrees that BDE is not obligated to
take any of the foregoing actions on behalf of Laufer. The parties further agree
that Laufer has no general authority to enter into any contract, assume any
obligations or make any warranties or representations on behalf of BDE. In
addition, Laufer shall not hold himself out or otherwise represent himself as an
employee or agent of BDE. Laufer acknowledges that he will not have any access
to BDE’s computer system unless such access is specifically granted by BDE.
Laufer further acknowledges that any access to BDE’s computer system granted to
him ends on the date of termination of the contracting relationship hereunder
(or, if earlier, on the date when BDE revokes Laufer’s access).

2



--------------------------------------------------------------------------------



 



9.   Taxes, Permits, Etc. Laufer shall be solely responsible for and pay all
costs of conducting his business, including but not limited to, the expense and
responsibility for any and all applicable insurance, city, county, state and
federal licenses, permits, taxes and assessments of any and all regulatory
agencies, boards or municipalities. Laufer shall also be solely responsible for
the payment of any and all self-employment taxes, payroll taxes, income taxes,
unemployment taxes, workers’ compensation taxes, social security taxes and
business and occupation taxes, and shall indemnify and hold the Company harmless
from paying such taxes.   10.   Non-Exclusive. This Agreement shall not limit
Laufer’s right to provide services for others and BDE expressly acknowledges
that Laufer may provide similar or identical services to other businesses.   11.
  Assignment. Laufer’s rights and duties cannot be assigned to others.   12.  
Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:       IF TO
LAUFER:

Wayne L. Laufer
1907 Yacht Haven Road
Friday Harbor, WA. 98250
IF TO BDE:
BOIS d’ARC ENERGY, INC.
600 Travis, Suite 5200
Houston, TX 77022
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

13.   Governing Law. This Agreement shall be interpreted, construed, governed
and enforced according to the internal laws of the State of Texas without regard
to conflict or choice of law principles of Texas or any other jurisdiction. This
Agreement shall be executed in Harris County, Texas and is intended to be
performed in Harris County, Texas.   14.   Miscellaneous. This Agreement
constitutes the entire agreement between the parties and may be modified only by
a written instrument signed by both parties. If any provision of this Agreement
is held by a court to be unenforceable, it shall be enforced to the fullest
extent allowed by law and the remaining provisions shall not be affected
thereby. The prevailing party in any action to enforce this Agreement shall be
reimbursed or paid by the other party for its reasonable attorneys’ fees and all
costs incurred in connection with such enforcement.   15.   Counterparts. This
Agreement may be executed in any number of counterparts, and each such
counterpart will, for all purposes, be deemed an original instrument, but all
such counterparts together will constitute but one and the same Agreement.

Executed and acknowledged by authorized signers as of the date written above.

             
Bois d’Arc Energy, Inc.:
      Wayne L. Laufer:    
 
           
/s/ M. JAY ALLISON
      /s/ WAYNE L. LAUFER    
 
           
By: M. Jay Allison
      Wayne L. Laufer    
Its: Chairman
           
 
           
Date: December 4, 2007
      Date: December 4, 2007    

3

 